PER CURIAM.
This is an appeal by the petitioner below from an adverse judgment in a certiorari action in the circuit court. The latter proceeding was brought for the purpose of reviewing an administrative ruling by the County Commissioners of Dade County denying the petitioner’s application for a zoning boundary change and a variance, with respect to certain property owned by the petitioner. In his order denying cer-tiorari the trial judge stated he was “of the opinion that the petition was not well taken in that, among other things, the record discloses adequate grounds for denying the requested zoning relief and, at the very least, the zoning issue is fairly debatable.” On inspection of the record, with the benefit of the briefs and arguments of counsel, we conclude that there has been no showing that the trial court departed from essential requirements of law, and that no reversible error has been made to appear. Whereupon, the judgment appealed from is affirmed.
Affirmed.